Title: To Thomas Jefferson from Jean Chas, 11 October 1786
From: Chas, Jean
To: Jefferson, Thomas



Monsieur
rue st. thomas du Louvre no. 22. paris ce 11 8bre. 1786.

Je vais donner au public par Souscription L’histoire politique et philosophique des révolutions d’angleterre depuis la descente de jules cesar jusqu’a La paix de 1783. Mon ouvrage contient La révolution de L’amérique qui est le phénomene le plus extraordinaire, et Le plus interessant que nous offrent les annales du monde. J’ai épuisé toute La force de mon genre pour prouver que les colonies americaines avoient le droit de rompre les neuds qui les unissoient a La metropole, j’ai examiné leur origine, et leur anciene constitution. Je les ai suivies dans leurs travaux et leurs progrès, j’ai rendu compte des services qu’elles ont rendues a  L’angleterre, des injustices et de La tyranie par le gouvernement britanique, j’ai developè les erreurs, la fausse politique, et les passions des ministres de georges, et j’ai rendu un hommage sincère à ces braves deffenseurs de La Liberté americaine qui ont fondé, et consolidé un empire nouveau qui va briller par sa sagesse, ses Loix et ses meurs. Je ne suis ni enthousiaste, ni flateur, ni courtisan, mais j’aime La justice et La verité.
La nation francoise connoit, monsieur, vos vertus et vos vastes coinéssances: vous representés un etat que je respecte, que j’admire, et que j’honore. Je dois, monsieur, vous faire coinetre mon ouvrage avant qu’il soit publie pour suprimer, retrancher, ou augmenter ce que vous trouverés a propos. En remplissant un devoir si cher a mon coeur, je jouirai de cet avantage précieux d’obtenir votre suffrage, et votre estime. Daignés donc, monsieur, me fixer le jour ou je pourois me rendre chez vous.
Je suis avec respect, monsieur, votre tres humble et tres obeissant serviteur,

Chas Avocat

